Title: James Madison to Henry St. John Dixon, 7 May 1831
From: Madison, James
To: Dixon, Henry St. John


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                May 7/31.
                            
                        
                        
                        I received your letter of April 29th. It was my father whose name you observed among the Stockholders of the
                            Loyall Company. Having myself paid no attention to the subject during his life, and taken no part in the business of the
                            estate since his death, I know little of the concerns or partners of the company. I recollect that during my abode in
                            Williamsburg between the years 1776 & 1779. a newspaper was published under the firm of Purdie and Dixon. But I
                            had no personal acquaintance with either. Purdie died within or near that period; and his partner removed, as you
                            doubtless know, to Richmond, where you will probably have the best chance of finding the information you seek. I have
                            never had occasion to know or to learn any thing as to a connection of your ancestor with the Company in question. Of the
                            present value of a share in its stock, I am entirely ignorant. With friendly respects
                        
                        
                            
                                
                            (Signed) James Madison
                        
                    